Case 3:15-md-02670-JLS-MDD Document 2495 Filed 02/09/21 PageID.229694 Page 1 of 3




   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11                                                    Case No. 3:15-md-02670-JLS-MDD
        IN RE PACKAGED SEAFOOD
 12     PRODUCTS ANTITRUST                             ORDER DENYING WITHOUT
        LITIGATION                                     PREJUDICE AMENDED JOINT
 13
                                                       MOTION TO STAY CERTAIN
 14     This document relates to:                      SUMMARY JUDGMENT AND
 15                                                    DAUBERT MOTIONS
        DIRECT PURCHASER CLASS
 16     ACTION
                                                       [ECF No. 2493]
 17
 18            Pending before the Court is a joint motion filed by Defendants Tri-Union
 19    Seafoods LLC d/b/a Chicken of the Sea International and Thai Union Group PCL
 20    (together “COSI Defendants”) and the Direct Purchaser Plaintiff Class (“DPPs”).
 21    (Am. Joint Mtn to Stay Certain Summ. J. and Daubert Mtns, ECF No. 2493 (“Joint
 22    Mtn”).) For the reasons stated below, the Joint Motion is DENIED WITHOUT
 23    PREJUDICE.
 24            COSI Defendants and DPPs have reached a settlement in principle. While they
 25    finalize the settlement, and until it receives Court approval, they request to stay, i.e.,
 26    “hold[] in abeyance, and not decid[e]” (Joint Mtn 2) three pending motions.
 27    ///
 28
       ORDER                                                     CASE NO. 15-MD-2670-JLS (MDD)
                                                   1
Case 3:15-md-02670-JLS-MDD Document 2495 Filed 02/09/21 PageID.229695 Page 2 of 3




   1           The first motion COSI Defendants and DPPs request to stay is motion for partial

   2   summary judgment against Defendant Tri-Union Seafoods LLC (ECF No. 1976) filed

   3   by Associated Wholesale Grocers, Inc. (“AWG”), Winn-Dixie Stores, Inc., and Bi-Lo

   4   Holdings, LLC (Winn-Dixie Stores, Inc., and Bi-Lo Holdings, LLC are referred to

   5   collectively as the “Winn-Dixie Plaintiffs”). The request is denied because none of

   6   the moving parties is a party to the pending Joint Motion.1 Although DPPs filed a

   7   notice of joinder (ECF No. 2043), the Court declines to stay a motion without consent

   8   of the moving parties.

   9           Second is motion to exclude the testimony of seven defense experts (ECF No.

 10    1970) filed by DPPs, Indirect Purchaser End Payer Plaintiff Class (“EPPs”),

 11    Commercial Food Preparer Plaintiff Class, AWG, W. Lee Flowers & Co., and Winn-

 12    Dixie Plaintiffs. The request to stay applies only to COSI Defendants’ experts

 13    Michael Moore, Randal Heeb, and Arthur Laby. DPPs, along with AWG and Winn-

 14    Dixie Plaintiffs, requested the exclusion of these experts. (See Pls’ Mtn and Notice of

 15    Mtn to Exclude Certain Testimony of Defs’ Proposed Experts, ECF No. 1970, 2-3.)

 16    The Court declines to stay this motion as requested because the relevant portions of
 17    the motion were filed jointly with AWG and Winn-Dixie Plaintiffs who are not
 18    represented in the pending Joint Motion.
 19            Third is Thai Union PCL’s (“TUG”) summary judgment motion (ECF No. 2001)
 20    relating to its vicarious liability for Chicken of the Sea International’s actions. In
 21    addition to DPPs, many other plaintiffs opposed the motion, including EPPs, AWG,
 22    W. Lee Flowers & Co., Winn-Dixie Plaintiffs, Publix Plaintiffs, Affiliated Foods
 23    Plaintiffs, and other direct-action plaintiffs. Although TUG could withdraw its own
 24    motion, the Court declines to stay it without consent of all opposing parties.
 25    ///
 26
 27    1
            Although the Winn-Dixie Plaintiffs recently dismissed their claims against the
       COSI Defendants (see ECF No. 2494), AWG has not.
 28
       ORDER                                                    CASE NO. 15-MD-2670-JLS (MDD)
                                                   2
Case 3:15-md-02670-JLS-MDD Document 2495 Filed 02/09/21 PageID.229696 Page 3 of 3




   1           For the foregoing reasons, the request to stay the above motions is denied. The

   2   request to stay the related motion to seal (ECF No. 2429) is therefore also denied.

   3           The Joint Motion is denied without prejudice to renewing with the consent of

   4   all relevant parties as discussed above. The Court notes that a footnote in the Joint

   5   Motion states that the “COSI Defendants have agreed to settle with all plaintiffs that

   6   have filed suits in this MDL.” (Joint Mtn 2 n.1.) Accordingly, it appears possible to

   7   obtain the necessary consents to renew the pending Joint Motion.

   8           IT IS SO ORDERED.

   9   Dated: February 9, 2021
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       ORDER                                                    CASE NO. 15-MD-2670-JLS (MDD)
                                                   3
